        Case 5:18-cv-02585-NC Document 389-1 Filed 11/06/19 Page 1 of 1




                                        Citcon’s Case Summary
        Plaintiff Citcon USA LLC is a technology company based in Santa Clara, California.
Citcon has a payment system that allows merchants in the North American to use popular
Chinese payment systems especially Alipay and WeChatPay to accept payments for goods and
services.
        Defendant RiverPay, which refers collectively to two corporate defendants both named
RiverPay Inc., is also in the business of handling Alipay and WeChatPay in North America.
Individual defendant Yue Hua or York Hua is RiverPay’s President and Board Director. York
Hua used to be Citcon’s Head of Operations and Products. Individual defendant Kenny Shi is
RiverPay’s head of engineering. Kenny Shi used to be Citcon’s Vice President of Engineering.
        Alipay and WeChatPay are similar to the credit card system except they allow the
consumers to pay the merchants by using their mobile phones. The payment handling companies
like Citcon and RiverPay have a payment system consisted of the so-called backend software,
which sits on the company’s severs, and a front-end small machine called POS device. POS
stands for “point of sale” which basically means the store or other location where the sale
happens. A payment company like Citcon and RiverPay provides POS devices to their merchant
clients so that the latter can allow their customers to use cellphones to scan the merchants’ QR
codes shown on the POS devices, which triggers the payment company’s software system to
receive payment on behalf of the merchant from the customer’s Alipay or WeChatPay account.
The software system also handles the foreign exchange and other matters related to the payment
and then provides the payment to the merchant by deducting a small percentage service fee.
        Citcon alleges that Defendants conspired to misappropriate Citcon’s trade secrets. The
allegedly misappropriated trade secrets include the source code underlying Citcon’s payment
system, as well as customers information, sales information and POS device design. Citcon also
claims conversion of funds by Defendants through the so-called refund attack where Citcon’s
confidential merchant client information was used to generate refunds to customers who did not
request refunds and did not return the goods or services purchased, thus causing Citcon financial
loss. Citcon also claims conversion of a POS device by York Hua. Citcon alleges that York Hua
took a Citcon POS device home and refused to return it when he left Citcon. Defendants deny
any wrongdoings. Particularly, Defendants claim that they started RiverPay’s payment business
by using a set of source code obtained from Dino Lab, a former Citcon’s programming
contractor, and that Dino Lab, not Citcon owns the source code.
        Defendant RiverPay countersues Citcon and its President, Wei Jiang, for trade libel,
defamation, intentional interference with contract relations, and intentional interference with
prospective economic relations, for alleged statements that Citcon and Wei Jiang made to third
parties regarding RiverPay’s U.S. registration for WeChatPay. Citcon and Wei Jiang deny any
wrongdoing. Citcon claims that the only thing they said to a third party in this regard was the
truth that RiverPay does not have U.S. registration of WeChatPay.
        Defendant Shi countersues Citcon for not providing him with the stock options under a
stock purchase agreement. Citcon claims that the stock options are forfeited under the agreement
because of Shi’s wrongdoing toward the Citcon.
